Citation Nr: 1020938	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  00-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.

The Veteran's appeal was previously before the Board in 
February 2009 when the Board remanded the case for further 
action by the originating agency.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  The Veteran will be advised if 
further action is required on his part.


REMAND

This claim was previously considered as one for service 
connection for PTSD.  After the Board's last remand, the 
United States Court of Appeals for Veterans Claims issued its 
decision in Clemons v. Shinseki, 23 Vet App 1 (2009).  In 
Clemons the Court held that a veteran's claim for PTSD was 
not limited only to the his lay diagnosis, but rather 
included any mental disability that could "reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that 
the Secretary obtains in support of the claim."  Clemons v. 
Shinseki, 23 Vet. App. at 5.

In response to the Board's remand, the Veteran was afforded 
VA examinations and psychological testing.  On VA examination 
in August 2009, the examiner concluded that the Veteran did 
not have PTSD, but did meet the criteria for anxiety 
disorder, not otherwise specified.  The examiner opined that 
the anxiety disorder was not related to a reported bus 
accident in service, and that it was "not as likely as not 
to be incurred during military service."  The examiner did 
not provide a rationale for this onion.

The Court has held that instead of relying on a VA examiner's 
conclusory statements, the Board must return the opinion as 
inadequate because it fails to provide any analytical support 
for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that "once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, ... he must provide an adequate one").

Accordingly, this appeal is REMANDED for the following:

1.  The claims folders should be returned 
to the examiner who provided the August 
2009 VA examination and opinion.  The 
examiner should review these files and 
provide a rationale for the opinion that 
the anxiety disorder is unrelated to the 
in-service bus accident or otherwise 
related to service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that his accounts must be 
taken into account in formulating any 
opinions.  The examiner is further 
advised that the absence of records of 
treatment alone cannot serve as an 
adequate basis for a negative opinion.

If the examiner who provided the August 
2009 opinion is unavailable, the claims 
folders should be referred to another 
psychologist or psychiatrist for review.  
The reviewer should provide an opinion as 
to whether anxiety disorder or other 
acquired psychiatric disability 
demonstrated since 2000, at least as 
likely as not is the result of a bus 
accident or other disease or injury in 
service.  The reviewer should provide a 
rationale for this opinion in accordance 
with the guidelines outlined above.

2.  If the benefit sought on appeal 
remains denied, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






